Case: 10-10469 Document: 00511314885 Page: 1 Date Filed: 12/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          December 8, 2010
                                     No. 10-10469
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

MARIO LEMUS,

                                                   Petitioner-Appellant

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL; DEPARTMENT OF
HOMELAND SECURITY; BUREAU OF CUSTOMS & IMMIGRATION
ENFORCEMENT AGENCY,

                                                   Respondents-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 5:09-CV-209


Before GARWOOD, PRADO and HAYNES, Circuit Judges.
PER CURIAM:*
       Mario Lemus, formerly federal prisoner # 56398-019, appeals from the
denial of relief in his action, filed in September 2009, seeking recognition that
he is an American citizen so that he could have access to prison programs that
allow for early release or halfway house placement. He sought transfer to a




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10469 Document: 00511314885 Page: 2 Date Filed: 12/08/2010

                                 No. 10-10469

facility where he could avail himself of such programs. He also sought removal
of an immigration detainer against him.
      “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). Lemus’s July
2010 release rendered moot his 28 U.S.C. § 2241 claims. See Rocky v. King, 900
F.2d 864, 867 (5th Cir. 1990). Lemus’s claim regarding the removal of the
immigration detainer, whether brought under section 2241 or any other
provision of law, was rendered moot by his September 2010 removal to Mexico.
See id.
      APPEAL DISMISSED.




                                       2